PER CURIAM.
Because the appellant had been on probation for more than five years when the affidavit for violation of probation was filed, the maximum probationary term authorized by law for the third degree felony of possession of cocaine had already expired. The trial court therefore lacked jurisdiction to impose any further sentence. Accordingly, the appellant’s thirty-month prison sentence is vacated and this case is remanded with directions that the appellant be discharged.
MINER, ALLEN and MICKLE, JJ., concur.